DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/09/2022 has been entered. Claims 1-7, 9-12, 16-19, 21-22, 26, and 34 are remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejections and claim objections previously set forth in the Non-Final Office Action mailed 04/13/2022.
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
With regard the applicant’s argument, see pages 9-11, with respect to the rejection of Claims 1-4, 6, 9, 10, 16-19, 21, 22, and 34 under 35 USC 103 have been fully considered but the argument is not persuasive. In response to applicant’s argument that “the modified version of Roe would thus not meet the claim recitation of “wherein said wetness indicator is arranged so that it does not extend between channel sealings in the absorbent core” because the modified wetness indicator in the front portion of Roe would still be between the channels 27 and 27’. Examiner respectfully disagree. Roe teaches the absorbent core (figures 1-3, absorbent material 60) comprising two channel sealings (figure 1, channels 26 and 26’) extending along said longitudinal axis in said crotch portion (referring figure 1, channels 26 and 26’ are extending along with the longitudinal axis 80), and wherein the absorbent article further comprises at least one wetness indicator ([0133] “in certain embodiments, an indicator may be included on one or more of the backsheet”)  as set forth in the previous non-final office action. The location of the wetness indicator is modified in view of Arizti (see previous rejection page 6), and therefore, the modified indicator would be located in the front portion of the absorbent article as taught and suggested by Arizti ([0038] Indication means can be arranged in the front area A) for the purpose of measuring wetness of the desired area ([0038]). Thus, the wetness indicator would not extend between the two channel sealings. 
Although Roe has additional channels (figure 1, 27’) located in the front portion (figure 1, front waist region 5), the modified indicator would be located in the front portion as taught and suggested by Arizti ([0038] Indication means can be arranged in the front area A). The indicator in front portion would not extend into the two channel sealings (figure 1, 26’) as set forth above. 
Similarly, Claims 18 and 34 recite the same limitation “wherein said wetness indicator is arranged so that it does not extend between channel sealings in the absorbent core” Accordingly, the claims 18 and 34 remain rejected for the same reason above.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 was filed after the mailing date of the non-final office action on 04/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 18 and 34 are objected to because of the following informalities: 
Claim 1 line 15 recite “channel sealings”, which should read “said channel sealings”
Claim 18 lines 14-15 recite “channel sealings”, which should read “said channel sealings”
Claim 34 lines 16-17 recite “channel sealings”, which should read “said channel sealings”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, 16-19, 21-22, 26, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 14 recites the limitation “it does not extend” which renders the claim indefinite since it is not clear what “it” refers to. In an effort to compact persecution the limitation is being interpreted as “the wetness indicator does not extend”
Claim 18 line 14 recites the limitation “it does not extend” which renders the claim indefinite since it is not clear what “it” refers to. In an effort to compact persecution the limitation is being interpreted as “the wetness indicator does not extend”
Claim 34 line 16 recites the limitation “it does not extend” which renders the claim indefinite since it is not clear what “it” refers to. In an effort to compact persecution the limitation is being interpreted as “the wetness indicator does not extend”
	Claims 2-7, 9-12, 16-17, 19, 21-22, 26 are rejected for being at least dependent from claim 1 or 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-10, 16-19, 21-22, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over  Roe et al (US 20150065975 A1, hereinafter 'Roe') in view of Arizti et al (US 20170252226 A1, hereinafter Arizti).
Regarding Claim 1, Roe discloses an absorbent article comprising an absorbent core (figures 1-3, absorbent material 60) sandwiched between a topsheet  (figure 2, top sheet 24) and a backsheet (figure 2, back sheet 25), said article being arranged along a longitudinal axis (figure 1, longitudinal axis 80) and a transversal axis (figure 1, transversal axis 90 ) extending in a perpendicular direction in relation to the longitudinal axis (referring figure 1, transversal axis 90 extend perpendicular relate to the axis 80) and said article defining a front portion(examiner’s annotated figure 1, front), a back portion (examiner’s annotated figure 1, back) and a crotch portion (examiner’s annotated figure 1, crotch), 

    PNG
    media_image1.png
    788
    608
    media_image1.png
    Greyscale

wherein said absorbent core further comprises an absorbent component (absorbent material 60 within the core wrap as shown figure 2) enclosed by a core cover (figure 1, core wrap 16 and 16’) comprising an upper side (figure 1, core wrap 16) and a lower side (figure 1, core wrap 16’),
wherein the absorbent core is formed with a sealing arrangement (bonding that forms channel 26 and 26’ [0077] “channel(s) may also be formed by continuously or discontinuously bonding the top side of the core wrap to the bottom side of the core wrap through the absorbent material deposition area 8”) for joining said upper and lower sides ([0077] “channel(s) may also be formed by continuously or discontinuously bonding the top side of the core wrap to the bottom side of the core wrap through the absorbent material deposition area 8”) comprising two channel sealings (figure 1, channels 26, 26’) extending along said longitudinal axis (referring figure 1, channels 26 and 26’ are extending along the longitudinal axis 80) in said crotch portion and defining a first channel sealing width (examiner’s annotated figure below, w1) and a second channel sealing width (examiner’s annotated figure below, w2), respectively, 

    PNG
    media_image2.png
    629
    662
    media_image2.png
    Greyscale

wherein the absorbent article further comprises at least one wetness indicator ([0133] “In certain embodiments, an indicator may be included on one or more of the backsheet” “the indicator may be configured to switch states in the presence of urine and/or feces”).
Roe does not disclose, the wetness indicator having a longitudinal extension and being positioned only in said front portion, only in said back portion, or in both the front portion and the back portion; 
wherein said wetness indicator is arranged so that said wetness indicator does not extend between said channel sealings in the absorbent core.
In the same field of endeavor, Arizti teaches an absorbent article (figure 1, diaper 10) comprises a wetness indicator (figure 1, indication means 60) having a longitudinal extension (referring figure 1, indication means 60 extends along the longitudinal axis Y, therefore having a longitudinal extension) and being positioned only in said front portion ([0038] Indication means can be arranged in the front area A), only in said back portion, or in both the front portion and the back portion. wherein said wetness indicator is arranged so that said indicator does not extend between said channel sealings in the absorbent core ([0038] indicator 60 placed in front area A which does not extend into crotch area B, therefore the modified indicator would not extend into the crotch region and channel sealings).
Arizti provides the indicator in certain areas in the diaper in order to measure wetness of the desired area ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe to incorporate the teachings of Arizti and locate the wetness indicator only in the front portion, only in the back portion, or in both the front portion and the back portion in order to measure the wetness of the desired area.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe to incorporate the teachings of Arizti since this modification would have been obvious to try (positioning the indicator in the front portion only) because this modification would have been a simple rearrangement of the indicator from one known location (anywhere in absorbent article) for another (front portion) with a reasonable expectation of success.
Regarding Claim 2, Roe, as modified by Arizti, teaches the absorbent article according to Claim 1.
Roe does not explicitly discloses the wetness indicator forms a strip which is generally straight and parallel with the longitudinal axis.
Arizti teaches the wetness indicator forms a strip ([0038] “indicator means 60, which can take the form of a small sheet of material or patch” “a rectangular form is useful”) which is generally straight and parallel with the longitudinal axis (referring figure 1, indicator means 60 is parallel with the axis Y)
Arizti provides the indicator in rectangular form that is located parallel to longitudinal axis Y in order to measure wetness of the desired area ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe to incorporate the teachings of Arizti and locate the wetness indicator generally straight and parallel with the longitudinal axis in order to measure the wetness of area along the longitudinal axis.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe to incorporate the teachings of Arizti since this modification would have been obvious to try (providing the wetness indicator in a straight strip form and parallel to the longitudinal axis) because this modification would have been a simple rearrangement of the indicator from one known shape (any shape) for another (rectangular shape parallel with longitudinal axis) with a reasonable expectation of success.
Regarding Claim 3, Roe, as modified by Arizti, teaches the absorbent article according to Claim 1.
Roe does not explicitly discloses the wetness indicator extends generally symmetrically along said longitudinal axis.
Arizti teaches the wetness indicator extends generally symmetrically along said longitudinal axis (referring figure 1, the indicator 60 extend symmetrically along the axis Y).
Arizti provides the indicator that extend symmetrically along the axis Y in order to measure wetness of the desired area ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe to incorporate the teachings of Arizti and locate the wetness indicator that extend symmetrically along the axis Y in order to measure the wetness of area along the longitudinal axis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe to incorporate the teachings of Arizti since this modification would have been obvious to try (providing the wetness extends generally symmetrically along the longitudinal axis) because this modification would have been a simple rearrangement of the indicator from one known location (any location within the absorbent article) for another (extending symmetrically along the longitudinal axis) with a reasonable expectation of success.
Regarding Claim 4, Roe, as modified by Arizti, teaches the absorbent article according to Claim 1.	Roe further discloses wherein the wetness indicator is configured for providing a visual signal when being in contact with urine ([0133] “The indicator may be, for example, a line or graphic that changes from white or clear to blue.”).
Regarding Claim 6, Roe, as modified by Arizti, teaches the absorbent article according to Claim 1.
Roe does not explicitly discloses the wetness indicator has a length which is within an interval of 5-35% of the length of the absorbent core.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Roe, as modified by Arizti, to have the wetness indicator has a length which is within an interval of 5-35% of the length of the absorbent core since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Roe, as modified by Arizti, would not operate differently since the wetness indicator is located within the absorbent article ([0133]). Further, applicant places no critically on the range claimed, indicating simply that the dimension is within an interval of 5-35% of the length of the absorbent core ([0064] “The wetness indicator 29 may have a length l4 which is within the interval of 5-35% of the length l of the absorbent core 5”).
Regarding Claim 9, Roe, as modified by Arizti, teaches the absorbent article according to Claim 1.
Roe does not explicitly disclose said wetness indicator is located between said backsheet and said core cover.
Arizti teaches the wetness indicator is located between the backsheet and said core cover ([0044] “Between the core layer 56 and the backsheet 24 the indication means 60 can be arranged”)
Arizti provides the indicator in certain areas in the diaper in order to measure wetness of the desired area ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe to incorporate the teachings of Arizti and locate the wetness indicator between the core cover and the back sheet in order to measure the wetness of the desired area.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe to incorporate the teachings of Arizti since this modification would have been obvious to try (providing the wetness between backsheet and core cover) because this modification would have been a simple rearrangement of the indicator from one known location (any location within the absorbent article) for another (between backsheet and core cover) with a reasonable expectation of success.
Regarding Claim 10, Roe, as modified by Arizti, teaches the absorbent article according to Claim 1.
Roe further discloses wherein the channel sealings are formed by a thermo- and/or mechanical welding pattern ([0086] “Permanent channels may also be formed by bonding the upper side and lower side of the core wrap” bonding including pressure bonding, ultrasonic bonding, heat bonding, or combination thereof, and welding pattern would be formed as a result of pressure bonding).
Regarding Claim 16, Roe, as modified by Arizti, teaches the absorbent article according to Claim 1.
Roe further discloses wherein a centre segment (figure 1, center segment of absorbent material 60) having a first width (examiner’s annotated figure 2, a1) is defined in the absorbent component between the channel sealings and two side segments (figure 1, side segments of absorbent material 60) each having a second width (examiner’s annotated figure 6, a2) are defined in the absorbent component outside each channel sealing. 
    PNG
    media_image3.png
    629
    641
    media_image3.png
    Greyscale

Regarding Claim 17, Roe, as modified by Arizti, teaches the absorbent article according to Claim 16.
Roe does not explicitly discloses the absorbent component is formed so that the total amount of absorbent material in the centre segment is generally equal to, or greater than, the total amount of absorbent material in each one of the side segments.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Roe, as modified by Arizti, to have the centre segment is generally equal to, or greater than, the total amount of absorbent material in each one of the side segments since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Roe, as modified by Arizti, would not operate differently with the claimed dimension and since the absorbent core 60 of Roe is divided into center segment and side segments by channels in order to provide better wearing comfort ([0074]), changing the absorbent core amount would adjust the wear comfort and the amount of fluid the diaper can hold. Further, applicant places no criticality on the range claimed, indicating simply that the absorbent material distribution is generally equal to, or greater ([0074] “According to FIGS. 1 and 2, the absorbent component 5a, 5b 5c may be configured so that the total amount of absorbent material of the centre segment 5a is generally equal to or greater than the total amount of absorbent material in each one of the side segments 5b, 5c.”).
Regarding Claim 18, Roe discloses an absorbent article comprising an absorbent core (figure 1, absorbent material 60 within the core wrap) sandwiched between a topsheet (figure 4, top sheet 24) and a backsheet (figure 2, back sheet 25), said article being arranged along a longitudinal axis (figure 1, longitudinal axis 80) and a transversal axis (figure 1, transversal axis 90 ) extending in a perpendicular direction in relation to the longitudinal axis (referring figure 1, axis 90 extending perpendicular to the longitudinal axis 80) and said article defining a front portion (examiner’s annotated figure 1 above, front), a back portion (examiner’s annotated figure 1 above, back) and a crotch portion (examiner’s annotated figure 1 above, crotch), 
 wherein said absorbent core further comprises an absorbent component (absorbent material 60 within the core wrap as shown figure 2) enclosed by a core cover (figure 1, core wrap 16 and 16’) comprising an upper side (figure 1, core wrap 16) and a lower side (figure 1, core wrap 16’),
wherein the absorbent core is formed with a sealing arrangement (bonding that forms channel 26 and 26’ [0077] “channel(s) may also be formed by continuously or discontinuously bonding the top side of the core wrap to the bottom side of the core wrap through the absorbent material deposition area 8”) comprising two channel sealings (figure 2, channel 26 and 26’) extending along said longitudinal axis (referring figure 1, channels 26 and 26’ are extending along the longitudinal axis 80) in said crotch portion and defining a first channel sealing width (examiner’s annotated figure 2, w1) and a second channel sealing width (examiner’s annotated figure 2, w2), respectively, 
wherein the absorbent article further comprises at least one wetness indicator (([0133] “In certain embodiments, an indicator may be included on one or more of the backsheet” “the indicator may be configured to switch states in the presence of urine and/or feces”).
Further comprising two side seams (examiner’s annotated figure 2 below, side seams) along the side of said core
Wherein a centre segment (figure 6, central portion 60) having a first width (examiner’s annotated figure 2 below, a1) is defined in the absorbent component between the channel sealings and two side segments each having a second width (examiner’s annotated figure 2 below, a2) are defined in the absorbent component outside each channel sealing.
Wherein a third width (examiner’s annotated figure 2 below, b1) is defined between the channel sealings and a fourth width (examiner’s annotated figure 2 below, b2) is defined between one channel sealing (examiner’s annotated figure 2 below, one of channel sealing 26 or 26’) and one side seam (examiner’s annotated figure 2, one of side seams), and the ratio of the first width and the third width is greater than the ratio of the second width and the fourth width (referring examiner’s figure 2 below, the ratio of a1 and b1 is inherently greater than the ration of a2 and b2, because the lengths of a1 and b1 are almost identical, therefore its ratio is effectively near 1, while the ratio of a2 and b2 is less than 1 at the most because the side segment comprises hollow space within B2 which resulting a2 is shorter than b2, and as a result the ratio is smaller than 1)

    PNG
    media_image4.png
    629
    641
    media_image4.png
    Greyscale
 
In the alternative, in the event that this interpretation is not envisaged by applicant, although Roe does not expressly discloses the ratio of first width and the third width is greater than the ratio of the second width and the fourth width, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Roe have ratio of the first width and the third width is greater than the ratio of the second width and the fourth width since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Roe would not operate differently with the claimed ratio and since Roe discloses the width of the absorbent material in the side segments can be modified in order to provide better wearing comfort ([0074)), which relatively pertinent to the problem posed by Applicant of providing improvements regarding fit, comfort and function ([0028]). 
Roe does not explicitly disclose the wetness indicator having a longitudinal extension and being positioned only in said front portion, only in said back portion, or in both the front portion and the back portion.
Arizti discloses an absorbent article (figure 1, diaper 10) comprises a wetness indicator (figure 1, indication means 60) having a longitudinal extension (referring figure 1, indication means 60 extends along the longitudinal axis Y, therefore having a longitudinal extension) and being positioned only in said front portion ([0038] Indication means can be arranged in the front area A), only in said back portion, or in both the front portion and the back portion. wherein said wetness indicator is arranged so that it does not extend between said channel sealings ([0038] indicator 60 placed in front area A which does not extend into crotch area B, therefore the modified indicator would not extend into the crotch region and channel sealings).
Arizti provides the indicator in certain areas in the diaper in order to measure wetness of the desired area ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe to incorporate the teachings of Arizti and locate the wetness indicator only in the front portion, only in the back portion, or in both the front portion and the back portion in order to measure the wetness of the desired area.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe to incorporate the teachings of Arizti since this modification would have been obvious to try (positioning the indicator in the front portion only) because this modification would have been a simple rearrangement of the indicator from one known location (anywhere in absorbent article) for another (front portion) with a reasonable expectation of success.
Regarding Claim 19, Roe, as modified by Arizti, teaches the absorbent article according to Claim 16.
Roe does not explicitly discloses wherein the absorbent article is configured so that 33-41% by weight of the total amount of absorbent material in the crotch region is located in the centre segment and 25-33% by weight of the total absorbent material in the crotch region is located in each one of the side segments.
Although Roe does not expressly discloses regarding the distribution of absorbent article, Roe discloses (pp. [0074]) the shape of absorbent material deposition can be optimized to various shape such as dog bone or hour-glass shape as shown in figures 1 and 2 in order to provide a better wearing comfort. As seen in figure 2 above, the absorbent material deposition in side segments of absorbent core is disclosed to be a result effective variable in that changing the width of absorbent material 60, indicated as A2 in the examiner’s annotated figure 2 above, affect the amount of absorbent material in the side segments which affects the fitting of the pad. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Roe by making the absorbent article is configured so that 33-41% by weight of the total amount of absorbent material in the crotch region is located in the centre segment and 25-33% by weight of the total absorbent material in the crotch region is located in each one of the side segments as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Roe would not operate differently with the claimed absorbent material distribution as disclosed above and since Roe discloses the amount of absorbent material in the side segments can be modified in order to provide better wearing comfort ([0074)), which relatively pertinent to the problem posed by Applicant of providing improvements regarding fit, comfort and function ([0028]).
Regarding Claim 21, Roe, as modified by Arizti, teaches the absorbent article according to Claim 18.
Roe does not explicitly discloses wherein the ratio of the first width and the third width is in the interval 0.75-0.91 and the ratio of the second width and the fourth width is in the interval 0.57-0.71.
Although Roe does not expressly discloses wherein the ratio of the first width and the third width is in the interval 0.75-0.91 and the ratio of the second width and the fourth width is in the interval 0.57-0.71, Roe discloses (pp. [0074]) the shape of absorbent material deposition can be optimized to various shape such as dog bone or hour-glass shape as shown in figures 1 and 2 in order to provide a better wearing comfort. As seen in figure 2 above, the absorbent material deposition in side segments of absorbent core is disclosed to be a result effective variable in that changing the width of absorbent material 60, indicated as A2 in the examiner’s annotated figure 2 above, affect the amount of absorbent material in the side segments which affects the fitting of the pad. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Roe by making the absorbent article is configured so that the ratio of the first width and the third width is in the interval 0.75-0.91 and the ratio of the second width and the fourth width is in the interval 0.57-0.71 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Roe would not operate differently with the claimed ratio as disclosed in the claim and since Roe discloses the width of absorbent material, indicated as A2 in the examiner’s annotated figure 2 above, can be modified in order to provide better wearing comfort ([0074)), which relatively pertinent to the problem posed by Applicant of providing improvements regarding fit, comfort and function ([0028]).
Regarding Claim 22, Roe, as modified by Arizti, teaches the absorbent article according to Claim 18.
Roe does not explicitly discloses wherein said first, second, third and fourth widths are configured so that the third width < fourth width*2 and  the first width < second width*2
Although Roe does not expressly discloses regarding third width < fourth width*2 and first width < second width*2, Roe discloses (pp. [0074]) the shape of absorbent material deposition can be optimized to various shape such as dog bone or hour-glass shape, as shown in figures 1 and 2 in order to provide a better wearing comfort. As seen in figure 2 above, the side segments of absorbent core comprises hollow space between side seams and channel 26, 26’ and as such the volume of the absorbent material in side segments is disclosed to be a result effective variable in that changing the length of A2 affects the fitting. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Roe by making the length of B1 shorter than B2*2 and the length of A1 shorter than A2*2 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Roe would not operate differently with the claimed dimension as disclosed in the claim and since Roe discloses the width of absorbent material and the absorbent segment, indicated as A2 and B2 in the examiner’s annotated figure 2 above, can be modified in order to provide better wearing comfort ([0074)), which relatively pertinent to the problem posed by Applicant of providing improvements regarding fit, comfort and function ([0028]).
Regarding Claim 34, Roe discloses a method for manufacturing an absorbent article, the article comprising a longitudinal axis (figure 1, longitudinal axis 80) and a transversal axis (figure 1, transversal 90) extending in a perpendicular direction in relation to the longitudinal axis (referring figure 1, transversal axis 90 extend perpendicular relate to the axis 80) and said article defining a front portion(examiner’s annotated figure 1, front), a back portion (examiner’s annotated figure 1, back) and a crotch portion (examiner’s annotated figure 1, crotch), the method comprising: 
forming an absorbent core (figures 1-3, absorbent material 60) with an absorbent component (absorbent material 60 within the core wrap as shown in figure 2) and enclosing said absorbent component in a core cover (figure 2, core wrap 16 and 16’) comprising an upper (figure 2, core wrap 16) and a lower side (figure 2, core wrap 16’); 
providing two channel sealings in the crotch portion (figure 2, channels 26 and 26’), joining said upper and lower core cover sides [0077] “channel(s) may also be formed by continuously or discontinuously bonding the top side of the core wrap to the bottom side of the core wrap through the absorbent material deposition area 8”; and 
sandwiching said absorbent core between a liquid-permeable topsheet (figure 2, top sheet 24, [0037] “liquid permeable topsheet”) and a liquid-impermeable backsheet (figure 2, back sheet 25,[0037] “liquid impermeable backsheet 25); 
wherein said forming step further comprises: providing a wetness indicator on said absorbent article ([0133] “an indicator may be included on one or more of the backsheet”), 
Roe does not explicitly discloses said wetness indicator having a longitudinal extension; and positioning said wetness indicator only in said front portion, only in said back portion, or in both the front portion and the back portion.
Wherein said wetness indicator is arranged so that said wetness indicator does not extend between said channel sealings in the absorbent core.
Arizti discloses an absorbent article (figure 1, diaper 10) comprises a wetness indicator (figure 1, indication means 60) having a longitudinal extension (referring figure 1, indication means 60 extends along the longitudinal axis Y, therefore having a longitudinal extension) and being positioned only in said front portion ([0038] Indication means can be arranged in the front area A), only in said back portion, or in both the front portion and the back portion.
wherein said wetness indicator is arranged so that said indicator does not extend between said channel sealings in the absorbent core ([0038] indicator 60 placed in front area A which does not extend into crotch area B, therefore the modified indicator would not extend into the crotch region and channel sealings).
Arizti provides the indicator in certain areas in the diaper in order to measure wetness of the desired area ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe to incorporate the teachings of Arizti and locate the wetness indicator only in the front portion, only in the back portion, or in both the front portion and the back portion in order to measure the wetness of the desired area.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe to incorporate the teachings of Arizti since this modification would have been obvious to try (positioning the indicator in the front portion only) because this modification would have been a simple rearrangement of the indicator from one known location (anywhere in absorbent article) for another (front portion) with a reasonable expectation of success.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Arizti and in further view of Mitchell et al (US 5354289 A, hereinafter 'Mitchell') .
Regarding Claim 5, Roe, as modified by Arizti, teaches the absorbent article according to Claim 1.
Roe does not disclose the wetness indicator is constituted by a moisture-sensitive adhesive composition.
In the same field of endeavor, Mitchell teaches an absorbent article (figure 3, diaper 10) comprises a wetness indicator (figure 3, indicator 24) is constituted by a moisture-sensitive adhesive composition (col 1 lines 20-27, “One example of a wetness indicator is represented by a class of hot melt adhesive products which include a wetness indicating component” ).
Mitchell provides the wetness indicator comprises hot melt adhesive product including wetness indicating component because the product was widely used in disposable diapers at the time of the invention (col 1 lines 20-27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe, as modified by Arizti, to incorporate the teachings Mitchell and provide the wetness indicator constituted by a moisture-sensitive adhesive composition because such constitution is already widely used in disposable diapers.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Arizti and in further view of Sheldon et al (US 20140276503 A1, hereinafter ‘Sheldon’).
Regarding Claim 7, Roe, as modified by Arizti, teaches the absorbent article according to Claim 1. 
Roe does not explicitly discloses wherein said wetness indicator is arranged so that it does not extend into said crotch portion.
In the same field of endeavor, Sheldon teaches the absorbent article (figure 1, garment 20) comprises a wetness indicator (figure 1, wetness indicator) is arranged so that it does not extend into said crotch portion ([0084] indicator is mounted on front of the undergarment adjacent the waist band and does not extend into the crotch portion).
Sheldon provides the wetness indicator mounted on the front of the undergarment that does not extend into the crotch region, because in this way the wetness indicator by user could be easily done by pulling the waist band outward and check to see if the product is wet with urine ([0081]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe, as modified by Arizti, to incorporate the teachings Sheldon and provide the wetness indicator does not extend into said crotch portion in order to the wetness indicator be checked in convenient manner.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Arizti and in further view of Lu et al (US 20110250413 A1, hereinafter ‘Lu’).
Regarding Claim 11, Roe, as modified by Arizti, teaches the absorbent article according to Claim 10.
Roe does not disclose the welding pattern comprises a plurality of welding spots are arranged in the form of a first row in which the welding spots extend along a first axis and a second row in which the welding spots extend along a second axis, said first axis and second axis defining a first angle in relation to each other.
	In the same field of endeavor, Lu teaches the welding pattern (figure 4, bond pattern 402) comprises a plurality of welding spots (figure 4, bonds 403) are arranged in the form of a first row (examiner’s annotated figure 4, first row) and in which the welding spots extend along a first axis (examiner’s annotated figure 4, first axis) and a second row (examiner’s annotated figure 4, second row) in which the welding spots extend along a second axis (examiner’s annotated figure 4, second axis), said first axis and second axis defining an angle (examiner’s annotated figure 4, angle) in relation to each other.

    PNG
    media_image5.png
    682
    616
    media_image5.png
    Greyscale

	Lu provides the welding pattern above in order to provide bonds that sufficiently strong, soft, and further aesthetically pleasing ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe, as modified by Arizti, to incorporate the teachings Lu and provide the welding pattern as disclosed above in order to provide strong, soft and aesthetically pleasing pattern. 
	Regarding Claim 12, Roe, as modified by Arizti and Lu, teaches the absorbent article according to Claim 11.
	Roe does not disclose said angle is 45-130°.
	In addition to claim 11, Lu further teaches said angle is 45-130° ([0083] teaches each bonds are configured to be asymmetrical, and have angle θ  is 35°. Thus, the angle from the first axis have angle of 35° and the second axis also have angle of 35° and therefore the angle defined between  the first axis and the second axis is 70°).
Lu provides the welding pattern comprises the angle of 70° in order to provide bonds that sufficiently strong, soft, and further aesthetically pleasing ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the indicator of Roe, as modified by Arizti, to incorporate the teachings Lu and provide the angle between 45-130° in order to provide strong, soft and aesthetically pleasing pattern.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Arizti and in further view Knos et al (US 20160310330 A1, hereinafter 'Knos').
Regarding Claim 26, Roe, as modified by Arizti, teaches the absorbent article according to Claim 1.
Roe discloses the front portion (examiner’s annotated figure, front portion) defines a distance (examiner’s annotated figure, D) between a front edge of the core (figure 6, 280) and a front edge of each channel sealing (examiner’s annotated figure, channel edge).

    PNG
    media_image6.png
    482
    547
    media_image6.png
    Greyscale

Roe does not disclose wherein the front portion of the core is formed with a recess defining a depth extending from a front edge of the core and into said front portion wherein the ratio of said depth and said distance is within the interval 0.05-0.8.
In the same field of endeavor, Knos teaches absorbent article (figure 2, 1) comprises a core (figure 2, 8 [0053] hump may be an airlaid material or a foam material, therefore it is absorbent material) comprises a front portion (figure 4, innermost point y1) of the core is formed with a recess (figure 3, recess 14) defining a depth (figure 4, D1) extending from a front edge (figure 4, L1) of the core and into said front portion (referring figure 4, recess extend from the front edge L1 into the center).
Knos provides the recess within the hump in order to indicate the front portion and back portion of the article, accordingly reduce risk of an incorrect position of the article ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the front portion of Roe, as modified by Arizti, to incorporate the teachings of Knos and provide recess within the front portion of the article in order to prevent incorrect position of the article when it is worn. 
The absorbent article of Roe, as modified by Arizti and Knos, is still silent as to the ratio of said depth and said distance is within the interval 0.05-0.8.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Roe, as modified by Arizti and Knos, to have the “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Roe, as modified by Arizti and Knos, would not operate differently since the recess would be intended to indicate the correct position of the article to its user ([0022] of Knos). Further, applicant places no critically on the range claimed, indicating simply that the dimension is within the interval 0.05-0.8, such as 0.15-0.4 ([0035]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        /KAI H WENG/Examiner, Art Unit 3781